Appeal from an order of the Court of Claims, entered December 2, 1969, which denied claimant’s motion for summary judgment and granted the State’s cross motion to dismiss the claim and from the judgment entered thereon. On the basis of our rationale in City of New York v State of New York (49 AD2d 641), we agree that the claim should be dismissed. We do not pass on the question, however, of the timeliness of the claim. Order and judgment affirmed, with costs. Greenblott, J. P., Sweeney, Kane, Main and Reynolds, JJ., concur.